DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1, 3-16 and 18-21 (renumbered as claims 1-19) are allowed.
2.	Independent claim 1 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“	if the packet transmission interval of the second device is higher than the predetermined time period, the first device is increasing the predetermined time period, wherein the increased predetermined time period is equal to the packet transmission interval of the second device, or the packet transmission interval of the second device is a multiple of the increased predetermined time period, or the increased predetermined time period is a multiple of the packet transmission interval of the second device	”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 1 is/are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.

	Independent claim 7 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
if the communication quality meets the preset condition, increasing the predetermined time period by a third preset value;
	if the communication quality does not meet the preset condition, increasing the predetermined time period by a fourth preset value, wherein the third preset value is higher than the fourth preset value		”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 7 is/are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474